DATE 6/10/2015
                                                                                                             FILED IN
R




                                              NOTICE OF APPEALS                                       1st COURT OF APPEALS
                                            ASSIGNMENT OF COURT OF APPEALS                                HOUSTON, TEXAS
                                                                                                      6/11/2015 10:07:45 AM
TO:         1ST COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                               Clerk

From:       Deputy Clerk: MICHELLE LOPEZ
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2015-04190

VOLUME                       PAGE                       OR          IMAGE # 65601563

DUE 6/19/2015                                         ATTORNEY 24059834

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 1ST

DATE JUDGMENT SIGNED:                             5/29/2015

MOTION FOR NEW TRIAL DATE FILED N/A

REQUEST TRANSCRIPT DATE FILED                                        N/A

NOTICE OF APPEAL DATE FILED                                         3/23/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 10
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: D, OA

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/MICHELLE LOPEZ
                                                                            MICHELLE LOPEZ, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
JUC8H (NR4#)    JUSTICE INFORMATION MANAGEMENT SYSTEM       JUN 10, 2015(C1)
INT6510                    CIVIL CASE INTAKE                OPT: _____ - INT
                         GENERAL PARTY INQUIRY              PAGE:    1 -    1

CASE NUM: 201504190__ PJN> __ TRANS NUM: _________ CURRENT COURT: 215 PUB? _
CASE TYPE: BREACH OF CONTRACT               CASE STATUS: ACTIVE
STYLE: JOHNSON, MAURICE                   VS NACE INTERNATIONAL
=============================================================================
                         **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY  ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00005-0001 AGT          NACE INTERNATIONAL (A NON-PROF
_     00004-0001 DEF          GRAYS, KEN
_     00003-0001 PLT 00798368 E & M ENTERPRISES INC             MCZEAL, MARCE
_     00002-0001 DEF 24053898 NACE INTERNATIONAL                NAUDIN, ROBER
_     00001-0001 PLT 00798368 JOHNSON, MAURICE                  MCZEAL, MARCE




==> (5) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP